DELAWARE GROUP® EQUITY FUNDS V Delaware Dividend Income Fund (the “Fund”) Supplement to the Fund’s Summary Prospectus dated March 30, 2015 Effective as of the date of this supplement, the following replaces the information in the section entitled, “Who manages the Fund? – Investment manager”: Investment manager Delaware Management Company, a series of Delaware Management Business Trust Portfolio managers Title with Delaware Management Company Start date on the Fund Babak "Bob" Zenouzi Senior Vice President, Chief Investment Officer – Real Estate Securities and Income Solutions (RESIS) May 2006 Damon J. Andres, CFA Vice President, Senior Portfolio Manager December 1996 D. Tysen Nutt Jr. Senior Vice President, Senior Portfolio Manager, Team Leader March 2005 Robert A. Vogel Jr., CFA Vice President, Senior Portfolio Manager March 2005 Nikhil G. Lalvani, CFA Vice President, Senior Portfolio Manager October 2006 Kristen E. Bartholdson Vice President, Senior Portfolio Manager December 2008 Wayne A. Anglace, CFA Vice President, Senior Portfolio Manager March 2010 Edward A. “Ned” Gray, CFA Senior Vice President, Chief Investment Officer — Global and International Value Equity March 2011 Paul A. Matlack, CFA Senior Vice President, Senior Portfolio Manager, Fixed Income Strategist December 2012 Craig C. Dembek, CFA Senior Vice President, Co-Head of Credit Research, Senior Research Analyst December 2012 John P. McCarthy, CFA Senior Vice President, Co-Head of Credit Research, Senior Research Analyst December 2012 Christopher M. Testa, CFA Senior Vice President, Senior Portfolio Manager June 2014 Neither Delaware Management Company nor its affiliates noted in this document are authorized deposit-taking institutions for the purposes of the Banking Act 1959 (Commonwealth of Australia). The obligations of these entities do not represent deposits or other liabilities of Macquarie Bank Limited (MBL). MBL does not guarantee or otherwise provide assurance in respect of the obligations of these entities, unless noted otherwise. Please keep this Supplement for future reference. This Supplement is dated February 10, 2016.
